Exhibit 99.1 Important Information The tender offer described in this presentation has not yet commenced, and this material is neither an offer to purchase nor a solicitation of an offer to sell shares of Accelrys’ common stock. At the time the tender offer is commenced, Dassault Systèmes will file a tender offer statement with the United States Securities and Exchange Commission (the “SEC”).Accelrys’ stockholders are strongly advised to read these documents that will be filed with the SEC, because they will contain important information that Accelrys’ stockholders should consider before tendering their shares.These documents will be available for free at the SEC’s website (http://www.sec.gov) or by directing a request to Dassault Systèmes, 10 rue Marcel Dassault, CS 40501, 78946 Vélizy-Villacoublay, Cedex, France. Dassault Systèmes & Accelrys to Join Forces 3D Experience. Dassualt Systemes accelrys® What we announce today 3DS intends to acquire San Diego-based Accelrys, Inc., a leading provider of scientific innovation lifecycle management software for chemistry, biology and materials. 3DS & ACCL to combine science-based innovation with product lifecycle management through scientific industry solution experiences Transaction Summary Offer to acquire 100% of shares of the company at $12.50 per share, representing a $750m fully diluted equity value All cash transaction No external financing needed Tender to start within 10 business days The Board of Directors of Accelrys has unanimously approved the transaction Conditions precedents: Accelrys shareholders tendering a majority of Accelrys’ outstanding shares in the tender officer receipt of certain regulatory approvals other customary closing conditions Dassault Systèmes and Accelrys to Join Forces Delivering Scientific innovation in the Age of Experience Customer Experiences in your industry Also experience in your Area of Science: Quick Links Accelrys Overview Identity Leader in Scientific Innovation Lifecycle Management (SILM) Founded 1993, IPO 1995 Headquarters in San Diego (CA) Employees: ~750 people ( PhD : +225) 10 R&D labs Revenue 2012: ~174 M$ Estimated revenue by geo US : 49%, EMEA : 29%, APAC : 22 % ~2000 customers 29 of the top 30 biopharmaceutical companies 5 of the top 5 chemical companies 5 of the top 5 aerospace companies 3 of the top 5 CPG companies United States San Diego, CA (HQ) San Ramon, CA Bedminster, NJ Bend, OR Boulder, CO Durham, NC Milford, MA Fairfield, CA Ithaca, York, NY Jersey City, NJ Europe Cambridge, UK Stockholm, Sweden Paris, France Basel, Switzerland Cologne, Germany Cork, Ireland Asia Tokyo, Japan Seoul, Korea Singapore, Singapore Bangalore, India Product Portfolio Life Sciences R&D Material Sciences & Engineering Analytical, Development, Quality of Manufacturing Global LargeCustomer Base In Diversified Markets Pharma/Biotech Chemical Consumer Packaged Goods Electronics Manufacturing Academic & Government Product Offering Scientific InnovationCommercialization Life Sciences (LS R&D) Life Sciences Research & Development ADQM Materials Sciences & Engineering (MS&E) MS&E Research & Development Platform ADQM: Analytics, Development, Quality and Manufacturing 3DS & Accelrys to deliver Scientific Innovation in the Age of Experience 1/ to be able to invent & design customer experiences at the molecular level (Nurture Social Industry Experience Strategy) 2/ to combine science-based excellence and creativity with Product Lifecycle Management industrial performance 3/ to deliver industry solutions capable of harmonizing products, nature and life, from imagination to industry solution experience Roadmap to Scientific Innovation in the Age of Experience 3DS & Accelrys to join forces combining PLM with Chemistry, Biology & Materials for scientific Industry Solution Experiences 3DS 3DExperience Platform 3DS BioIntelligence | bioPLM 3DS PLM On V6 architecture 200820122014 In Summary we announced today…. “Coming together for Accelrys and Dassault Systèmes will create an unmatched leader, with a unique and end-to-end solution from molecule design to production performance to product experience” IF WE ™
